  Case 1:20-cv-00658-MN Document 26 Filed 02/08/21 Page 1 of 1 PageID #: 467




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,                          )
3G LICENSING S.A., and SISVEL S.p.A,                )
                                                    )
                        Plaintiffs,                 )
                                                    )
          v.                                        )   C.A. No. 20-658-MN
                                                    )
WIKO SAS and WIKO USA, INC.,                        )
                                                    )
                        Defendants.                 )


                         NOTICE OF SUBSTITUTION OF COUNSEL

          Pursuant to Local Rule 83.7, Morgan, Lewis & Bockius LLP hereby withdraws its

appearance, and Ashby & Geddes hereby enters its appearance, as Delaware counsel for

Defendants Wiko SAS and Wiko USA, Inc. in the above action.


MORGAN, LEWIS & BOCKIUS LLP                      ASHBY & GEDDES

/s/ Amy M. Dudash                                /s/ Steven J. Balick

Amy M. Dudash (#5741)                            Steven J. Balick (#2114)
1201 N. Market Street                            Andrew C. Mayo (#5207)
Suite 2201                                       500 Delaware Avenue, 8th Floor
Wilmington, Delaware 19801                       P.O. Box 1150
(302) 574-3000                                   Wilmington, DE 19899
amy.dudash@morganlewis.com                       (302) 654-1888
                                                 sbalick@ashbygeddes.com
                                                 amayo@ashbygeddes.com


Dated: February 8, 2021




{01657115;v1 }
